IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT


                              No. 01-51218


UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,

                                  versus

RUDY LEONEL REYNOSO-AMBROCIO,
                                              Defendant-Appellant.




            Appeal from the United States District Court
                  For the Western District of Texas
                         (DR-01-CR-236-1-0G)


                           November 14, 2002


Before HIGGINBOTHAM, DUHÉ, and DEMOSS, Circuit Judges.

PER CURIAM:*

     Appellant Rudy Leonel Reynoso-Ambrocio complains that the

district    court   erroneously   enhanced   his   sentence     for   illegal

reentry into the United States1 by eight levels after concluding

that his prior felony conviction for simple possession of drugs

constituted    an   aggravated    felony   under   the   2001   version    of

Sentencing Guideline § 2L1.2(b)(1)(B).         Based on the analysis we

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     1
         See 8 U.S.C. § 1326.
applied in United States v. Caicedo-Cuero,2 in which we found that

state felony drug possession convictions still constitute drug

trafficking crimes for purposes of § 2L1.2(b)(1)(B)’s aggravated

felony enhancement under the 2001 version of the guideline, the

district court did not err in applying the eight-level enhancement

to appellant.3

     AFFIRMED.




     2
       No. 02-20751 (5th Cir. Nov. 14, 2002).     This opinion is
attached.
     3
       In Caicedo-Cuero, the appellant protested both that his
prior conviction for simple possession was not a felony for
purposes of the aggravated felony enhancement and that it was not
a drug trafficking crime for purposes of the enhancement.       Id.
Here, Reynoso concedes that his prior crime is a felony, and
asserts only that his prior felony conviction is not a drug
trafficking crime for purposes of the aggravated felony enhancement
under the 2001 version of § 2L1.2.

                               -2-